

115 HRES 388 IH: Congratulating and honoring Fermi National Accelerator Laboratory on 50 years of groundbreaking discoveries.
U.S. House of Representatives
2017-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 388IN THE HOUSE OF REPRESENTATIVESJune 15, 2017Mr. Hultgren (for himself and Mr. Foster) submitted the following resolution; which was referred to the Committee on Science, Space, and TechnologyRESOLUTIONCongratulating and honoring Fermi National Accelerator Laboratory on 50 years of groundbreaking
			 discoveries.
	
 Whereas, in 2017, Fermi National Accelerator Laboratory (referred to in this preamble as Fermilab) celebrates the 50th anniversary of the date on which the first employees of Fermilab started work in Illinois, June 15, 1967;
 Whereas Fermilab drives scientific discovery by building and operating world-leading particle accelerator and detector facilities, performing pioneering research with national and global partners, and developing new technologies for science that support the industrial competitiveness of the United States;
 Whereas Fermilab provides research facilities for 4,500 scientists from 50 countries; Whereas research at Fermilab led to the discovery of the 3 building blocks of the universe, the bottom quark in 1977, the top quark in 1995, and the tau neutrino in 2000;
 Whereas superconducting magnets developed at Fermilab led to the advancement of magnetic resonance imaging medical diagnostics;
 Whereas Fermilab contributed critical components, computing capabilities, and scientific expertise to the 2012 discovery of the Higgs boson in Geneva, Switzerland;
 Whereas Fermilab continues to lead scientific discoveries, including planning construction for the Long-Baseline Neutrino Facility to power the Deep Underground Neutrino Experiment; and
 Whereas Fermilab demonstrates its strong commitment to developing a diverse workforce for the future in the fields of science, technology, engineering, and mathematics through educational programs that bring more than 15,000 K–12 students to visit Fermilab each year: Now, therefore, be it
	
 That the House of Representatives— (1)congratulates and honors the Fermi National Accelerator Laboratory on the semicentennial of the Laboratory; and
 (2)wishes the Laboratory success in continuing to help the people of the United States understand the mysteries of matter, energy, space, and time.
			